 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT dated February 28, 2018 (the “Effective Date”) is
entered by and between Quest Solution, Inc., a company incorporated under the
laws of Delaware (the “Company”), and David Marin, an individual (the
“Employee”), with reference to the following facts:

 

WHEREAS, the Employee wishes to serve, and the Company wishes the Employee to
serve, as a sales manager; and

 

WHEREAS, the parties hereto wish to enter into an employment agreement (the
“Employment Agreement”) between the Employee and the Company, on the terms and
conditions contained in this Employment Agreement.

 

NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:

 

1. Employment. The Company hereby agrees to employ the Employee, and the
Employee hereby accepts such employment and agrees to perform the Employee’s
duties and responsibilities in accordance with the terms and conditions
hereinafter set forth.

 

1.1 Duties and Responsibilities. The Employee shall serve as a sales manager.
During the Employment Term, the Employee shall perform all duties and accept all
responsibilities that are customary for such position and other reasonable and
appropriate duties as may be assigned to the Employee by the Chief Executive
Officer of the Company or the board of directors of the Company (the “Board”)
from time to time. The Employee shall report directly to the Chief Executive
Officer. Employee shall be based in the Company’s Anaheim, California offices
located at 1630 S. Sunkist, Suite L, in Anaheim, California (the “Anaheim
Facility”) or at such future facility of the Company that is not more than
thirty-five (35) miles from the existing Anaheim Facility.

 

1.2 Employment Term. The term of the Employee’s employment shall commence on the
Effective Date and continue for sixty (60) months (the “Employment Term”).

 

1.3 Extent of Service. During the Employment Term, the Employee agrees to use
the Employee’s commercially reasonable best efforts to carry out the duties and
responsibilities under Section 1.1 hereof and to devote all requisite Employee’s
business time, attention and energy thereto. Employee further agrees not to work
either on a part-time or independent contracting basis for any other competing
business or enterprise during the period that Employee remains employed by the
Company on a full-time basis, without the prior written consent of the Company’s
Chief Executive Officer. Notwithstanding the foregoing, the parties agree that
Employee may manage his other personal investments so long as such activities do
not materially interfere with the performance of his duties hereunder.

 

1.4 Base Salary. The Company shall pay the Employee a base salary (the “Base
Salary”) at the monthly rate of $15,000 (U.S.), payable at such times as the
Company customarily pays its other senior level Employees (but in any event no
less often than monthly). The Base Salary shall be subject to all state, federal
and local payroll tax withholding and any other withholdings required by law.
The Employee’s Base Salary may be increased by the Chief Executive Officer, the
Board or any party delegated by the Board. Once increased, such increased amount
shall constitute the Employee’s Base Salary.

 

1

 

 

1.5 Commissions. In this position, Employee also will be eligible for variable
compensation in the form of sales commissions. The Company will pay Employee a
commission of twenty percent (20%) of the gross profit on the Company’s net
revenues derived from sales to any customers that Employee is directly and
primarily responsible for facilitating and/or closing (“Qualifying Customers”).
Employee’s current Qualifying Customers are set forth on Schedule A hereto but
such commission will apply to new customers as well, provided that Employee is
directly and primarily responsible for facilitating and/or closing such sales.
Commissions are calculated and will be paid in accordance with the Company’s
existing commission policies for its senior sales representatives and senior
account managers (“Senior Personnel”). Commissions are earned when a Qualifying
Customer pays its invoices based on the invoice amount paid. The foregoing sales
commission structure will apply for the remainder of 2018 and continue until
such time as the Company will establish and provide a replacement annual
incentive commissions plan, provided that the terms shall be the same as
provided to other Senior Personnel of the Company. For the purposes of clarity,
such changes may not reduce the Employee’s Base Salary. The Employee shall be
entitled to participate in all Employee benefit or incentive compensation plans
now maintained or hereafter established by the Company for the purpose of
providing compensation and/or benefits to Employees of the Company and any
supplemental retirement, salary continuation, stock option, deferred
compensation, supplemental medical or life insurance or other bonus or incentive
compensation plans. The Employee’s participation in such plans shall be on the
terms as determined by the Board provided that they are substantially the same
as provided to any Senior Personnel. No additional compensation provided under
any of such plans shall be deemed to modify or otherwise affect the terms of
this Employment Agreement or any of the Employee’s entitlements hereunder.

 

1.6 Discretionary Bonus. Employee shall also be eligible to receive a
discretionary bonus for each year (or portion thereof) during the Employment
Term, with the actual amount of any such bonus to be determined in the sole
discretion of the Board.

 

1.7 Other Benefits. During the Employment Term, the Employee shall be entitled
to participate in all employee benefit plans and programs made available to the
Company’s senior level Employees as a group or to its employees generally, as
such plans or programs may be in effect from time to time (the “Benefit
Coverages”), including, without limitation, medical, dental, hospitalization,
short-term and long-term disability and life insurance plans, accidental death
and dismemberment protection and travel accident insurance, in each case on
substantially the same terms as provided to the Senior Personnel.

 

1.8 Reimbursement of Expenses; Vacation; Sick Days and Personal Days. The
Employee shall be provided with reimbursement by the Company of expenses
incurred by Employee in the performance of his duties hereunder in accordance
with the Company’s reimbursement policies in effect from time to time for it
Senior Personnel. Such reimbursement shall also cover reasonable expenses for
travel within the scope of the Employee’s employment as long as such travel is
pre-approved by the Chief Executive Officer. The Employee shall be entitled to
vacation and holidays in accordance with the Company’s normal personnel policies
for Senior Personnel, but not less than four (4) weeks of vacation per calendar
year.

 

1.9 No Other Compensation. Except as expressly provided for in this Agreement or
as awarded by the Company’s Chief Executive Officer, the Board or any person
designated by the Board, the Employee shall not be entitled to any other
compensation or benefits.

 

2. Representations and Warranties of the Employee. The Employee represents and
warrants to the Company as follows:

 

2.1 No Conflicts. The execution and delivery by the Employee of this Employment
Agreement, and the performance by the Employee of its obligations hereunder, do
not and will not (i) violate or conflict with any law, ordinance, or regulation,
or order, decree or judgment of any arbitrator, court or administrative or other
governmental body which is applicable to, binding upon or enforceable against
the Employee or any of his assets, (ii) constitute or result in any breach of
any of the terms, provisions, conditions of, or constitute a default under, or
an event which, with notice or lapse of time or both, would constitute a default
under, any indenture, agreement, contract or other document to which the
Employee is a party or by which the Employee may be bound or (iii) require the
consent or approval of any court, governmental authority or other person.
Neither the execution, delivery nor performance of this Employment Agreement,
nor the consummation by the Employee of the obligations contemplated hereby
requires the consent of, authorization by, exemption from, filing with or notice
to any governmental entity or any other person.

 

2

 

 

3. Representations of the Company. The Company represents and warrants to the
Employee as follows:

 

3.1 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Employment
Agreement. The execution and delivery of this Employment Agreement by the
Company and the implementation thereof by the Company have been duly authorized
by the Company’s Board and no further filing, consent, or authorization is
required by the Company, its Board or its stockholders. This Employment
Agreement has been duly executed and delivered by the Company, and constitutes
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

3.2 No Conflict. The execution, delivery and performance of this Employment
Agreement by the Company will not (i) result in a violation of the Company’s
Certificate of Incorporation, as amended, or other organizational document of
the Company or any of its subsidiaries, any capital stock of the Company or any
of its subsidiaries or bylaws of the Company or any of its subsidiaries, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
applicable to the Company or any of its subsidiaries or by which any property or
asset of the Company or any of its subsidiaries is bound or affected) except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a material adviser effect on the Company or
its subsidiaries.

 

4. Confidential Information. The Employee recognizes and acknowledges that by
reason of Employee’s employment by and service to the Company before, during
and, if applicable, after the Employment Term, the Employee will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” and plans, financing services, funding programs, costs, strategy and
programs, computer programs and software and financial information (collectively
referred to as “Confidential Information”). Employee acknowledges that such
Confidential Information is a valuable and unique asset of the Company and
Employee covenants that he will not, unless expressly authorized in writing by
the Company, at any time during the course of Employee’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Employee’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information. The Employee also covenants that at
any time after the termination of such employment, directly or indirectly, he
will not use any Confidential Information or divulge or disclose any
Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Employee or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Employee to divulge, disclose or make accessible such information. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into Employee’s possession during the
course of Employee’s employment shall remain the property of the Company. Except
as required in the performance of Employee’s duties for the Company, or unless
expressly authorized in writing by the Company, the Employee shall not remove
any written Confidential Information from the Company’s premises, except in
connection with the performance of Employee’s duties for the Company and in a
manner consistent with the Company’s policies regarding Confidential
Information. Upon termination of Employee’s Employment Agreement, the Employee
agrees to return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Employee’s possession.

 

3

 

 

5. Non-Solicitation.

 

5.1 Non-Solicitation. The Employee further agrees that during the period that he
is employed by the Company and for a period of one (1) year after his
termination of employment (other than his termination without Cause or
resignation for Good Reason), the Employee will not, except in the furtherance
of Employee’s duties hereunder, solicit or induce or attempt to solicit or
induce, directly or indirectly, any person to leave his or her employment with
the Company.

 

5.2 Remedies. The Employee acknowledges and agrees that his obligations provided
herein are necessary and reasonable in order to protect the Company and its
affiliates and their respective business and the Employee expressly agrees that
monetary damages may be inadequate to compensate the Company and/or its
affiliates for any breach by the Employee of his covenants and agreements set
forth herein. Accordingly, the Employee agrees and acknowledges that any such
violation or threatened violation of this Section 5 may cause irreparable injury
to the Company and that, in addition to any other remedies that may be available
in law or at equity or otherwise, the Company and its affiliates may be entitled
to obtain injunctive relief against the threatened breach of this Section 5 or
the continuation of any such breach by the Employee without the necessity of
proving actual damages.

 

6. Termination.

 

6.1 Termination without Cause or for Good Reason.

 

(a) If this Employment Agreement is terminated by the Company other than for
Cause (as defined in Section 6.2(f) hereof) or as a result of Employee’s death
or Permanent Disability (as defined in Section 6.1(d) hereof), or if Employee
terminates his employment for Good Reason (as defined in Section 6.1(b) hereof)
prior to the expiration of the Employment Term, then:

 

(i) The Company shall pay to Employee a severance payment (the “Severance
Payment”), which amount shall be paid in a cash lump sum within ten (10) days of
the date of termination, in an amount equal to the aggregate amount of the
Employee’s Base Salary for the then remaining Employment Term under this
Employment Agreement;

 

4

 

 

(ii) In the event that the Employee elects to continue health benefit coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), and the
Company receives from Employee a copy of such election and proof of payment of
the same, the Company shall promptly and reimburse Employee for the amount of
each such premium paid by Employee. Such COBRA premium reimbursements will be
paid by the Company for coverage until the earlier of (i) the first twelve (12)
months of COBRA continuation, or (ii), such time as Employee subsequently
becomes covered by another group health plan (the “COBRA Benefits”). A

 

(iii) expense reimbursement which shall be paid in a lump sum payment within ten
(10) days of the date of termination, in an amount equal Employee’s reimbursed
expenses set forth in Section 1.8; and

 

(iv) any other compensation already earned by Employee or other payments
required by law.

 

(b) For purposes of this Agreement, “Good Reason” shall mean any of the
following (without Employee’s express prior written consent):

 

(i) Any breach by Company of any provision of this Agreement that results in a
material negative change to Employee;

 

(ii) Any material reduction by the Company of Employee’s authorities, duties or
responsibilities (except in connection with the termination of Employee’s
employment for Cause, as a result of Permanent Disability, as a result of
Employee’s death or by Employee other than for Good Reason);

 

(iii) A reduction by the Company in Employee’s Base Salary or any failure of the
Company to reimburse Employee for his expenses required to be paid in Section
1.8;

 

(iv) The failure by the Company to obtain the specific assumption of this
Employment Agreement by any successor or assign of Company as provided for in
Section 7 hereof;

 

(v) Upon a Change in Control of Company (as such term is hereinafter defined);
or

 

(vi) A relocation of Employee’s principal place of work to a location that is
more than 35 miles from the Anaheim Facility,

 

Notwithstanding the foregoing, “Good Reason” shall only be found to exist if the
Employee provides written notice (each a “Good Reason Notice”) to the Company
identifying and describing the event resulting in Good Reason within ninety (90)
days of the initial existence of such event, and the Company does not cure such
event within thirty (30) days following the receipt of the Good Reason Notice
from the Employee, and the Employee terminates his employment during the ninety
(90) day period beginning after the Employee’s delivery of the Good Reason
Notice.

 

5

 

 

(c) The following provisions shall apply in the event the compensation provided
in Section 6.1(a) becomes payable to the Employee:

 

(i) If the payment of the Total Payments (as defined below) will be subject to
the tax (the “Excise Tax”) imposed by Section 409A of the Code, the Company
shall pay the Employee on or before the tenth day following the Date of
Termination, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Employee, after deduction of any Excise Tax on Total
Payments and any federal and state and local income tax and Excise Tax upon the
payment provided for by this paragraph, shall be equal to the Total Payments.
For purposes of determining whether any of the payments will be subject to the
Excise Tax and the amount of such Excise Tax, (A) any payments or benefits
received or to be received by the Employee in connection with a Change in
Control of the Company or the Employee’s termination of employment, whether
payable pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, its successors, any person whose actions result
in a Change in Control of the Company or any corporation affiliated or which, as
a result of the completion of transaction causing such a Change in Control, will
become affiliated with the Company within the meaning of Section 1504 of Code
(the “Total Payments”) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) shall be treated as subject to the
Excise Tax, unless, in the opinion of tax counsel selected by the Company’s
independent auditors and acceptable to the Employee, the Total Payments (in
whole or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code either in
their entirety or in excess of the base amount within the meaning of Section
280G(b)(3) of the Code, or are otherwise not subject to the Excise Tax, (B) the
amount of the Total Payments that shall be treated as subject to the Excise Tax
shall be equal to the lesser of (I) the total amount of the Total Payments or
(II) the amount of excess parachute payments or benefit shall be determined by
the Company’s independent auditors in accordance with the principles of Section
280G of the Code. For purposes of determining the amount of the Gross-Up
Payment, the Employee shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Employee’s residence
on the Date of Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes. In the
event the Excise Tax is subsequently determined to be less than the amount taken
into account hereunder at the time of termination of the Employee’s employment,
the Employee shall repay to the Company at the time the amount of such reduction
in Excise Tax is finally determined the portion of the Gross-Up Payment that can
be repaid such that the Employee remains whole on an after-tax basis following
such repayment (taking into account any reduction in income or excise taxes to
the Employee from such repayment) plus interest on the amount of such repayment
at the Federal short-term rate provided in Section 1274(d)(1)(C)(i) of the Code.
In the event the Excise Tax is determined to exceed the amount taken into
account hereunder at the time of the termination of the Employee’s employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess (plus any interest payable
with respect to such excess) at the time that the amount of such excess is
finally determined.

 

6

 

 

(ii) This Employment Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (the “Code”) or an exemption or
exclusion therefrom. For purposes of section 409A of the Code, all payments to
be made upon a termination of employment under this Agreement may only be made
upon a “separation from service” within the meaning of such term under section
409A of the Code, each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A of the Code. In no event may Employee, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. All
reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A of the Code
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided that Employee shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of in-kind benefits that the Company is obligated
to pay or provide in any given calendar year (other than medical reimbursements
described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind
benefits that the Company is obligated to pay or provide in any other calendar
year; (iii) Employee’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than Employee’s
remaining lifetime or if longer, through the 20th anniversary of the Effective
Date. To the extent Employee is a “specified employee,” as defined in Section
409A(a)(2)(B)(i) of the Code and the regulations and other guidance promulgated
thereunder and any elections made by the Company in accordance therewith,
notwithstanding the timing of payment provided in any other Section of this
Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of deferred compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) upon separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), after taking into
account all available exemptions, that would otherwise be payable, distributable
or settled during the six-month period after separation from service, will be
made during such six-month period, and any such payment, distribution or benefit
will instead be paid, distributed or settled on the first business day after
such six-month period; provided, however, that if Employee dies following the
Date of Termination and prior to the payment, distribution, settlement or
provision of the any payments, distributions or benefits delayed on account of
Section 409A of the Code, such payments, distributions or benefits shall be paid
or provided to the personal representative of Employee’s estate within 30 days
after the date of Employee’s death

 

(d) Permanent Disability. Subject to the requirements of applicable law, on
prior written notice to the Employee, the Company may terminate the Employee’s
employment on account of the Permanent Disability (as defined below), and in
such event, the Employee shall receive or commence receiving, as soon as
practicable: :

 

(i) a compensation payment in an amount equal to the aggregate amount of the
Employee’s Base Salary then in effect for twelve months (the “Compensation
Payment”), which amount shall be paid in a cash lump sum within thirty (10) days
of the date of the Permanent Disability;

 

(ii) the COBRA Benefits set forth in Section 6.1(a)(ii) above;

 

(iii) amounts payable pursuant to the terms of the disability insurance policy
or similar arrangement which Company maintains for the Employee, if any, during
the term hereof; and

 

(iv) any other compensation already earned by Employee or other payments
required by law.

 

For purposes of this Agreement, “Permanent Disability” shall be deemed to have
occurred if the Employee is unable, due to any physical or mental disease or
condition, to perform his normal duties of employment for a period of thirty
(30) consecutive days or sixty (60) days in any twelve (12) month period. The
existence of the Employee’s Permanent Disability shall be determined by the
Company on the advice of a physician chosen by the Employee, and the Company
reserves the right to have the Employee examined by such physician at the
Company’s expense.

 

7

 

 

6.2 Death. In the event of the Employee’s death during an Employment Term
hereunder, this Agreement will terminate, and the Employee’s estate or
designated beneficiaries shall receive or commence receiving, as soon as
practicable in accordance with the terms of this Agreement:

 

(a) any death benefits provided under the Employee benefit programs, plans and
practices in which the Employee has an interest, in accordance with their
respective terms;

 

(b) the Compensation Payment which shall be paid to Employee’s estate as a cash
lump sum within 30 days of such termination;

 

(c) such other payments under applicable plans or programs to which Employee’s
estate or designated beneficiaries are entitled pursuant to the terms of such
plans or programs;

 

(d) expense reimbursement which shall be paid in a lump sum payment within ten
(10) days of the date of termination, in an amount equal Employee’s reimbursed
expenses set forth in Section 1.8; and

 

(e) any other compensation already earned by Employee or other payments required
by law.

 

(f) Voluntary Termination by Employee: Discharge for Cause. The Company shall
have the right to terminate this Employment Agreement for Cause (as hereinafter
defined). In the event that the Employee’s employment is terminated by Company
for Cause, as hereinafter defined, or by the Employee other than for Good Reason
or other than as a result of the Employee’s Permanent Disability or death, prior
to the Termination Date, the Employee shall be entitled only to receive, as a
cash lump sum within 30 days of such termination, the Compensation Payment,
together with any other any other compensation earned by Employee prior to the
termination or other payments required by law.

 

6.3 As used herein, the term “Cause” shall be limited to (a) willful malfeasance
or willful misconduct by the Employee after the date hereof in connection with
the services to the Company in a matter of material importance to the conduct of
the Company’s affairs which has a material adverse effect on the business of the
Company, (b) the conviction of the Employee for commission of a felony, (c) the
failure of the Employee after the date hereof to abide by the terms of the
Company’s written Code of Conduct, insider trading policy or policy against
sexual harassment; For purposes of this subsection, no act on the Employee’s
part shall be considered “willful” unless (i) done by the Employee not in good
faith and (ii) with reasonable belief that his action was not in the best
interest of the Company. The Company shall provide written notice to the
Employee of the conduct claimed to constitute Cause under this paragraph and
shall provide at least 30 days for the Employee to cure the alleged conduct
after receipt of such notice. Termination of this Employment Agreement for Cause
pursuant to this Section 6.3 shall be made only by delivery to the Employee of a
copy of a resolution duly adopted by the Board at a meeting duly called and held
for such purpose (after 30 days prior written notice to the Employee and
reasonable opportunity for the Employee to cure such conduct) finding that in
the good faith business judgment of such Board, the Employee was guilty of
conduct set forth in any of clauses (a) through (b) above, specifying the
particulars thereof, and determining that Employee had been unable to cure the
alleged conduct.

 

8

 

 

6.4 Change In Control. For purposes of this Employment Agreement, a “Change in
Control” shall be deemed to have occurred if (i) there shall be consummated (A)
any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of the Company’s Common Stock
immediately prior to the merger have substantially the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
the Company, or (ii) the stockholders of the Company shall approve any plan or
proposal for the liquidation or dissolution of the Company, or (iii) any person
(as such term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”)), other than the Company, the Employee or any
Employee benefit plan sponsored by the Company, or such person on the Effective
Date hereof is a 50% or more beneficial owner, shall become the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities ordinarily (and apart from rights accruing in
special circumstances) having the right to vote in the election of directors, as
a result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, or (iv) at any time during a period of two
consecutive years, individuals who at the beginning of such period, constituted
the Board of Directors of the Company shall cease for any reason to constitute
at least a majority thereof, unless the election or the nomination for election
by the Company’s stockholders of each new director during such two-year period
was approved by a vote of at least two-thirds of the directors then still in
office, who were directors at the beginning of such two-year period.

 

7. Assignment. This Employment Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of Employee and the assigns and
successors of the Company, but neither this Employment Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by the Employee (except by will or by operation of the laws of
intestate succession or by Employee notifying the Company that cash payment be
made to an affiliated investment partnership in which Employee is a control
person) or by the Company, except that Company may assign this Employment
Agreement to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of Company, if such
successor expressly agrees to assume the obligations of Company hereunder. The
Employee may not assign this Employment Agreement without the prior written
consent of the Company. The Company may assign its rights without the written
consent of the Employee, so long as the Company or its assignee complies with
the other material terms of this Employment Agreement. The rights and
obligations of the Company under this Employment Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company, and the Employee’s rights under this Agreement shall inure to the
benefit of and be binding upon his heirs and executors.

 

8. Indemnification. The Employee shall be indemnified by the Company against all
liability incurred by the Employee in connection with any proceeding, including,
but not necessarily limited to, the amount of any judgment obtained against
Employee, the amount of any settlement entered into by the Employee and any
claimant with the approval of the Company, attorneys’ fees, actually and
necessarily incurred by him in connection with the defense of any action, suit,
investigation or proceeding or similar legal activity, regardless of whether
criminal, civil, administrative or investigative in nature (“Claim”), to which
he is made a party or is otherwise subject to, by reason of his being or having
been a director, officer, agent or employee of the Company, to the full extent
permitted by applicable law and the Certificate of Incorporation of the Company.
Such right of indemnification will not be deemed exclusive of any other rights
to which Employee may be entitled under Company’s Certificate of Incorporation
or Bylaws, as in effect from time to time, any agreement or otherwise.

 

9

 

 

9. General Provisions.

 

9.1 Modification, No Waiver. No modification, amendment or discharge of this
Employment Agreement shall be valid unless the same is in writing and signed by
all parties hereto. Failure of any party at any time to enforce any provisions
of this Employment Agreement or any rights or to exercise any elections hall in
no way be considered to be a waiver of such provisions, rights or elections and
shall in no way affect the validity of this Employment Agreement. The exercise
by any party of any of its rights or any of its elections under this Employment
Agreement shall not preclude or prejudice such party from exercising the same or
any other right it may have under this Employment Agreement irrespective of any
previous action taken.

 

9.2 Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered, five (5) business
days after being mailed by registered or certified mail (postage prepaid and
return receipt requested), addressed as follows (provided that notice of change
of address shall be deemed given only when received):

 

If to the Company, to:

 

Quest Solution, Inc.
860 Conger Street
Eugene, OR 97402
Attn: Chief Executive Officer

 

If to Employee, to:

 

David Marin

12272 Monarch Street
Garden Grove, CA 92841

 

With a copy to, but which shall not constitute notice:

 

Morgan, Lewis & Bockius, LLP
600 Anton Boulevard, Suite 1800
Costa Mesa, CA 92626

Attn: Ellen S. Bancroft, Esq.

 

Or to such other names or addresses as the Company or Employee, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

9.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

9.4 Further Assurances. Each party to this Employment Agreement shall execute
all instruments and documents and take all actions as may be reasonably required
to effectuate this Employment Agreement.

 

9.5 Severability. Should any one or more of the provisions of this Employment
Agreement or of any agreement entered into pursuant to this Employment Agreement
be determined to be illegal or unenforceable, then such illegal or unenforceable
provision shall be modified by the proper court or arbitrator to the extent
necessary and possible to make such provision enforceable, and such modified
provision and all other provisions of this Employment Agreement and of each
other agreement entered into pursuant to this Employment Agreement shall be
given effect separately from the provisions or portion thereof determined to be
illegal or unenforceable and shall not be affected thereby.

 

10

 

 

9.6 Entire Agreement. This Employment Agreement supersedes all prior agreements
and understandings between the parties, oral or written. No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

 

9.7 Counterparts; Facsimile. This Employment Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original, and all of which taken together shall constitute one and the same
instrument. This Employment Agreement may be executed by facsimile with original
signatures to follow.

 

[SIGNATURE PAGE TO FOLLOW

 

11

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Employment Agreement as of the date first written above.

 

Employee   Quest Solution, Inc.            /s/ David Marin   By: /s/ Shai
Lustgarten David Marin   Name: Shai Lustgarten     Title: CEO 

 

12

 

 